IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DESIGNATION OF CHAIR AND   : NO. 396
                                  :
VICE-CHAIR OF THE MINOR JUDICIARY : MAGISTERIAL RULES DOCKET
                                  :
EDUCATION BOARD                   :
                                  :
                                  :




                                       ORDER


PER CURIAM


      AND NOW, this 1st day of April, 2016, Magisterial District Judge Fred B. Miller is

hereby designated as Chair and Nathan N. Firestone, Esquire, as Vice-Chair of the

Minor Judiciary Education Board.